The following opinion was filed November 17, 1911:
Winslow, O. J.
(dissenting). I find myself unable to agree with the conclusion reached by my brethren in this case. I think the judgment should he affirmed. The so-called approach to the ore dock was essentially a part of the dock itself; at least it-seems to me that it was very different in character from an ordinary bridge or'viaduct. It was carefully planked for its entire length; it was universally used by employees in going to and from their work on the dock; engines and trains frequently stopped on the approach in the course of their work and were compelled to do so; employees were unquestionably compelled to frequently get down from engines or cars and walk upon it in the course of their duties. These considerations apply to the entire approach; but as to that part of the approach from which the deceased fell, a still more persuasive circumstance, which does not apply to the whole approach, is to be considered. The point where the deceased doubtless stumbled and fell from the approach, because of the lack of a guard rail, was just twelve feet from the point of a switch and from the switch stand connected therewith., At this switch another track diverged from the track on which the engine in question was standing, and formed one of the four tracks used on the dock. Necessarily this switch must have been much used, and brakemen and switchmen would naturally be obliged to get down from cars *614and engines and walk about while performing their duties in the immediate neighborhood of this switch stand. Whether there should not have been a guard rail for a greater distance than twelve feet from this switch stand toward the shore seems to me clearly a question for the jury, and the jury’s verdict to that effect is, in my judgment, supported by sufficient evidence.
I think also that there was sufficient ground for the jury’s conclusion that the negligence of the defendant was greater than that of the deceased, and hence I think the judgment should be affirmed.
I am authorized to state that Justices Siebeckeb and Barnes concur in this dissenting opinion.
A motion for a rehearing, was denied January 9, 1912.